      Case 1:19-cv-02973-SCJ Document 125-3 Filed 02/20/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself and
its members, et al.,
                                           No. 1:19-cv-02973-SCJ
                   Plaintiffs,

       v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity, et
al.,

                   Defendants.



                                    ORDER
      The Court, having considered the motion for summary judgment and/or

partial summary judgment filed by Defendants Brian Kemp, Christopher M.

Carr, Kathleen Toomey, the Members of the Georgia Composite Medical Board,

LaSharn Hughes, Julia Slater, Joyette M. Holmes, Daniel Porter, and Meg

Heap (all sued in their official capacities) (collectively “Defendants”), hereby

orders that Defendants’ motion for summary judgment is GRANTED in full.

      SO ORDERED this ___ day of ___________, 2020.


                                           ___________________________
                                           Hon. Steve C. Jones
                                           United States District Judge
